 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH LEE TAYLOR,                               No. 2: 19-cv-00450 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    KUERSTON, et al.,
15                       Defendants.
16

17          On October 2, 2019, the parties submitted a proposed stipulation and protective order.

18   (ECF No. 37.)

19          Pursuant to stipulation, IT IS HEREBY ORDERED that the parties shall abide by the

20   terms of the stipulated protective order filed October 2, 2019.

21

22   Dated: October 10, 2019

23

24
     Tay450.stip
25

26
27

28
                                                       1
